DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.

Withdrawal of Reasons for Allowance
The indicated allowability of claims 1-18 (see Notice of Allowability of 09/09/2021) is withdrawn in view of the newly submitted reference(s) to McLean (US Patent 2,807,374).  Rejections based on the newly cited reference(s) follow below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “the longitudinal axis” (line 15) lacks antecedent basis.
Further regarding claim 1, “the joint” (line 26) lacks antecedent basis.
Regarding claim 2, “the ratio” (lines 1-2) lacks antecedent basis.
Regarding claim 6, “the side faces” (line 2) lacks antecedent basis.
Regarding claim 16, “the ratio” (line 1) lacks antecedent basis.
Regarding claim 18, this limitation renders the claim indefinite because the limitation is unclear as to which hollow box structure of earlier claim 1 is being further defined.  Is the limitation further defining the hollow box structure of the two boom legs?  Is the limitation further defining the hollow box structure of the single distal leg?  For this office action, this limitation will be considered as further defining either of 1) the hollow box structure of the boom legs, or 2) the hollow box structure of the single distal leg. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (US Patent 2,807,374).
Regarding claim 1, McLean discloses:

A hoisting crane (considered crane as shown in figures 1-3) for use on an offshore vessel comprising: 

a base structure (11, see figure 1) adapted to be mounted on the vessel; 
a superstructure (64, 18, and 15, see figure 1) mounted to the base structure, being provided with: 
a top cable guide (40, see figure 1) at a top thereof (see figure 1); and 
a boom connection member (see pivots 17, as shown in figure 1) comprising a left-hand and a right-hand hand connector (considered the pivots 17 that connect the boom 16 to the superstructure of the crane, see figures 1 and 3) at a mutual distance (see figures 1 and 3) of each other, together defining a horizontal pivot axis (considered the horizontal axis that passes through the pivots 17); 

a boom (16, see figure 1) having a longitudinal axis (considered the longitudinal axis of boom 16); wherein the boom has an inner end connected (see right ends of boom 16, as shown in figure 3) to the left-hand connector and right-hand connector of the boom connection member (see figure 1), so that the boom can be pivoted up and down about the horizontal pivot axis which is perpendicular to the longitudinal axis of a boom (see figure 1);

a boom head structure (44, 45, 45a, 46, 49, 57, 52, and 55, see figures 1-3) provided at a tip end (see figures 1-3) of the boom; 

a luffing device (27 and 39, see figure 2) for pivoting the boom up and down, comprising a luffing winch (27, see figure 2) and a variable length luffing system (39, see figures 1-2), the variable length luffing system extending from the luffing winch via the top cable guide to the boom head structure (see figure 1); and 



wherein the boom comprises a proximal portion (considered the right end of boom 16, see figure 3) connected to the boom connection member, formed integral via a joint structure (considered the rectangular structure between the boom legs and single trussed boom leg, as shown in figure 3) with a single distal leg (considered the single trussed boom leg shown at the left end of boom 16, as shown in figure 3); 

wherein the proximal portion of the boom comprises a left-hand boom leg (see figure 3) and a right-hand boom leg (see figure 3) of equal length extending between the joint structure and the left-hand connector of the boom connection member and the right-hand connector of the boom connection member (see figure 3), respectively, such that the left-hand boom leg and the right-hand boom leg converge towards each other in the direction of the joint structure (see figure 3), forming a clearance (see figure 3) therebetween of an essentially triangular shape (see figure 3) seen in a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom (see figure 3), 

wherein each of the two boom legs comprises a hollow box structure (see figures 1 and 3) with a top and bottom face (see figures 1 and 3) and an outer and an inner side face (see figures 1 and 3), wherein the inner side faces of the left-hand and right-hand boom legs face the clearance between the boom legs (see figure 3), and 

wherein the single distal leg having has a hollow box structure (see figures 1 and 3) with a top and bottom face (see figures 1 and 3) and two side faces (see figures 1 and 3).



McLean does not explicitly disclose 1) the boom has a length of 80-200 meters, 2) the length of the distal leg between the joint and the boom head structure exceeds 30 meters, and 3) wherein at the joint structure the width between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom legs of the proximal portion.

Regarding #1, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing the length of the boom of McLean to be a length of 80-200 meters, to provide a ship mounted crane that handles cargo to or from ships as taught by McLean.

Alternately, McLean discloses the claimed invention except for the boom has a length of 80-200 meters.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the boom length of 80-200 meters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

The boom length having a length of 80-200 meters is a result-effective variable because the recognized result would be to provide a crane with a boom length long enough to handle cargo to or from ships.  Further, the result expected by one of ordinary skill in the art would be to provide a crane with a boom length long enough to handle cargo to or from ships.

The difference between the claimed invention of independent claim 1 and the prior art of McLean is the boom length of 80-200 meters. The discovering of an optimum value of a result effective variable would be within the skill of one of ordinary skill in the art.

Regarding #2, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing the length of the distal leg between the joint and the boom head structure exceeds 30 meters, to provide a ship mounted crane that handles cargo to or from ships as taught by McLean.

Alternately, McLean discloses the claimed invention except for the length of the distal leg between the joint and the boom head structure exceeds 30 meters.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the length of the distal leg between the joint and the boom head structure exceeds 30 meters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

The length of the distal leg between the joint and the boom head structure exceeds 30 meters is a result-effective variable because the recognized result would be to provide a crane with a boom length long enough to handle cargo to or from ships.  Further, the result expected by one of ordinary skill in the art would be to provide a crane with a boom length long enough to handle cargo to or from ships.

The difference between the claimed invention of independent claim 1 and the prior art of McLean is the length of the distal leg between the joint and the boom head structure exceeds 30 meters. The discovering of an optimum value of a result effective variable would be within the skill of one of ordinary skill in the art.

Regarding #3, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing, at the joint structure, the width between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom 

Alternately, McLean discloses the claimed invention except for (at the joint structure) the width between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom legs of the proximal portion.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide (at the joint structure) the width between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom legs of the proximal portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

The width (at the joint structure) between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom legs of the proximal portion is a result-effective variable because the recognized result would be to provide a crane with a distal leg comprising a width wide enough to handle cargo to or from ships.  Further, the result expected by one of ordinary skill in the art would be to provide a crane with a distal leg comprising a width wide enough to handle cargo to or from ships.

The difference between the claimed invention of independent claim 1 and the prior art of McLean is the width (at the joint structure) between the side faces of the single distal leg is at least 70% of the width between the outer side faces of the boom legs of the proximal portion. The discovering of an optimum value of a result effective variable would be within the skill of one of ordinary skill in the art.

Regarding claim 2, McLean does not explicitly disclose wherein the ratio between the proximal portion and the distal leg is 1:1 and 3:1.
McLean further teaches that the crane is attached to a ship’s structure (see column 2 lines 54-62) and the crane handles cargo to or from ships (see column 1 lines 15-18).  


Alternately, McLean discloses the claimed invention except for the ratio between the proximal portion and the distal leg is 1:1 and 3:1.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the ratio between the proximal portion and the distal leg is 1:1 and 3:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).
The ratio between the proximal portion and the distal leg is 1:1 and 3:1 is a result-effective variable because the recognized result would be to provide a crane with a distal leg comprising a width wide enough to handle cargo to or from ships.  Further, the result expected by one of ordinary skill in the art would be to provide a crane with a distal leg comprising a width wide enough to handle cargo to or from ships.
The difference between the claimed invention of dependent claim 2 and the prior art of McLean is the ratio between the proximal portion and the distal leg is 1:1 and 3:1. The discovering of an optimum value of a result effective variable would be within the skill of one of ordinary skill in the art.

Regarding claim 3, McLean further shows wherein the hollow box structure comprises a planar latticed truss at the top and/ or bottom face (see figure 3), and a lattice web at the side face (see figure 1).
Regarding claim 4, McLean further shows wherein at the joint structure the outer side faces of the boom legs of the proximal portion are aligned with the side faces of the distal leg (see figure 3).
Regarding claim 6, McLean further shows wherein the side faces of the single distal leg are essentially parallel (see figure 3).
Regarding claim 8, McLean further shows an annular bearing structure (12, 13, and 14, see figure 1), wherein the superstructure is moveably mounted to the base structure via the bearing structure to allow the superstructure with the boom connection member to revolve about a vertical revolving axis relative to the base structure (see figure 1).
Regarding claim 9, McLean further shows wherein the proximal portion further comprises one or more connection members (see figure 3) oriented parallel to the substantially horizontal pivot axis (see figure 3), connecting the two boom legs in the clearance between them (see figure 3).
Regarding claim 10, McLean further shows wherein the luffing winch (27, see figure 2) is mounted to a foot portion of the superstructure (see figures 1-2), opposite the boom connection member (see figure 2).
Regarding claim 12, McLean further shows wherein the superstructure (64, 18, and 15, see figure 1) comprises an open frame (see figure 1).
Regarding claim 13, McLean further shows an offshore vessel (as the crane is a part of ship’s structure, see column 2 lines 54-62) for use in handling of one or more offshore wind turbine components, wherein the vessel is provided with the hoisting crane according to claim 1 (as the crane is a part of ship’s structure, see column 2 lines 54-62).
Regarding claim 16, McLean does not explicitly disclose wherein the ratio between the proximal portion and the distal leg is 1:1 and 2:1.
McLean further teaches that the crane is attached to a ship’s structure (see column 2 lines 54-62) and the crane handles cargo to or from ships (see column 1 lines 15-18).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing the ratio between the proximal portion and the distal leg is 1:1 and 2:1, to provide a ship mounted crane that handles cargo to or from ships as taught by McLean.

Alternately, McLean discloses the claimed invention except for the ratio between the proximal portion and the distal leg is 1:1 and 2:1.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the ratio between the proximal portion and the distal leg is 1:1 and 2:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).
The ratio between the proximal portion and the distal leg is 1:1 and 2:1 is a result-effective variable because the recognized result would be to provide a crane with a distal leg comprising a width wide enough to 
The difference between the claimed invention of dependent claim 16 and the prior art of McLean is the ratio between the proximal portion and the distal leg is 1:1 and 2:1. The discovering of an optimum value of a result effective variable would be within the skill of one of ordinary skill in the art.

Regarding claim 18, McLean further shows wherein the hollow box structure comprises a planar latticed truss at the top and/or bottom face (see figure 3), and a lattice web at the side face (see figure 1).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as obvious over McLean (US Patent 2,807,374) as applied to claims 1-4, 6, 8-10, 12-13, 16, and 18 above, or, in the alternative, under 35 U.S.C. 103 as obvious over McLean (US Patent 2,807,374) in view of Williams (US Patent 4,253,579).
Regarding claim 5, McLean further shows wherein the hollow box structure of the single distal leg (see figures 1 and 3) comprises:
an upper and lower planar latticed truss (see figure 3) provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom, each of the upper and lower planar latticed trusses having two chords (see chords of the single distal leg, as shown in figure 3) between which lacing elements (see figure 3) extend; and
a first and second lattice web (see left side of boom 16 in figure 1), each of the first and second lattice webs being connected to one of the chords of the upper planar latticed truss and one of the chords of the lower planar latticed truss (see left side of boom 16 in figure 1).

Alternatively, if Applicants do not agree that McLean shows an upper and lower planar latticed truss provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom, Williams discloses a modular boom construction (see figures 1-13) comprising a boom (see figures 2 and 8-9) comprising an upper and lower planar latticed truss (see trusses of 33, as shown in figures 2 and 8-9) provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom (see figure 2).  

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by substituting the modular boom construction (i.e. boom) of Williams for the boom of McLean, to reduce erection time without sacrificing boom strength as taught by Williams, to provide boom subsections that can be transported and assembled at a job site into a boom with a final width larger than common carriers can accommodate as taught by Williams, to provide a prefabricated subsections that may be easily shipped by conventional means to a field site as taught by Williams, and/or to provide a boom that may readily be disassembled into subsections that may be readily assembled in the field without requiring extensive welding as taught by Williams.
With the modification above, the upper and lower planar latticed truss are provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom.

Regarding claim 7, McLean further shows wherein the hollow box structure of each of the two boom legs comprises:
an upper and lower planar latticed truss (see figure 1 and figure 3) provided parallel to a plane defined by the substantially horizontal pivot axis (see figure 3) and the longitudinal axis of the boom, each of the upper and lower planar latticed trusses having two chords between which lacing elements extend (see figure 3); and

an outside and an inside lattice web (see figure 1 and figure 3),



wherein the outside lattice web being is connected to an outside chord of the upper planar latticed truss and an outside chord of the lower planar latticed truss; truss, and the inside lattice web being is connected to an inside chord of the upper planar latticed truss and an inside chord of the lower planar latticed truss (see figure 1 and figure 3).

Alternatively, if Applicants do not agree that McLean shows an upper and lower planar latticed truss provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom, Williams discloses a modular boom construction (see figures 1-13) comprising a boom (see figures 2 and 8-9) comprising an upper and lower planar latticed truss (see trusses of 30, as shown in figures 2 and 8-9) provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom (see figure 2).  
Williams further teaches of providing the modular boom construction (i.e. boom) to reduce erection time without sacrificing boom strength (see column 2 lines 1-6), to provide boom subsections that can be transported and assembled at a job site into a boom with a final width larger than common carriers can accommodate (see column 2 lines 10-12), to provide a prefabricated subsections that may be easily shipped by conventional means to a field site (see column 2 lines 45-48), and to provide a boom that may readily be disassembled into subsections that may be readily assembled in the field without requiring extensive welding (see column 2 lines 54-57).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by substituting the modular boom construction (i.e. boom) of Williams for the boom of McLean, to reduce erection time without sacrificing boom strength as taught by Williams, to provide boom subsections that can be transported and assembled at a job site into a boom with a final width larger than common carriers can accommodate as taught by Williams, to provide a prefabricated subsections that may be easily shipped by conventional means to a field site as taught by Williams, and/or to provide a boom that may 
With the modification above, the upper and lower planar latticed truss are provided parallel to a plane defined by the substantially horizontal pivot axis and the longitudinal axis of the boom.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLean (US Patent 2,807,374) as applied to claims 1-4, 6, 8-10, 12-13, 16, and 18 above, and further in view of Passkevic (DE 202016101689 U1).
Regarding claim 11, McLean does not disclose a whiphoist mounted to the boom head structure.  Passkevic discloses a Ship Crane (see figures 1-4) comprising an auxiliary winch (8, see figure 2) and an independent system (see sheave, cable, and hook of system 6” and 9’, as shown in figure 2) mounted to a boom head structure (see figure 1), to provide an auxiliary hoist system for a ship crane as taught by Passkevic.  The structures of the auxiliary winch and independent system are considered the whiphoist of Passkevic.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing a whiphoist mounted to the boom head structure of McLean, to provide an auxiliary hoist system for a ship crane as taught by Passkevic.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McLean (US Patent 2,807,374) as applied to claims 1-4, 6, 8-10, 12-13, 16, and 18 above, and further in view of Moise, II et al. (US Patent 6,523,491 B1).
Regarding claim 14, McLean does not disclose the claimed structures of a hull, a deck, a plurality of jack-up legs, a plurality of generally vertical leg openings, and a plurality of jack-up housings.
McLean further teaches that the crane is attached to a ship’s structure (see column 2 lines 54-62) and the crane handles cargo to or from ships (see column 1 lines 15-18).
Moise, II et al. (from here on just referred to as Moise) discloses a lift boat (see figures 1-6) and the lift boat comprising a hull (11, see figure 1), a deck (21, see figure 1), a plurality of jack-up legs (12, 13, and 14, see figure 2), a plurality of generally vertical leg openings (considered the circular leg openings for legs 12, 13, and 14, as shown in figure 2), and a plurality of jack-up housings (considered the structures surrounding the legs 12, 13, 
  At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by providing the boat/ship structure of McLean with a hull, a deck, a plurality of jack-up legs, a plurality of generally vertical leg openings, and a plurality of jack-up housings, to increase the load carrying capacity compared to conventional comparably sized lift boats as taught by Moise, and/or to use the ship crane of McLean to handle cargo to or from ships as taught by McLean.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (US Patent 2,807,374) as applied to claims 1-4, 6, 8-10, 12-13, 16, and 18 above, and further in view of Clymans (US Publication 2015/0337798 A1).
Regarding claim 15, McLean does not disclose a method for hoisting an offshore wind turbine component, comprising using the crane according to claim 1 to hoist the offshore wind turbine component, as McLean does not disclose an offshore wind turbine component.
McLean further teaches that the crane is attached to a ship’s structure (see column 2 lines 54-62) and the crane handles cargo to or from ships (see column 1 lines 15-18).
Clymans discloses an offshore crane (see figure 1) and teaches of providing an offshore crane to place components of on a wind turbine to address the need of the increasing number of high structures that need to be erected, maintained, or repaired (see paragraphs 0003-0004).
    At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of McLean by using the crane to hoist offshore wind turbine components, to address the need of the increasing number of high structures that need to be erected, maintained, or repaired as taught by Clymans, and/or to use the ship crane of McLean to handle cargo to or from ships as taught by McLean.
Regarding claim 17, McLean does not disclose a method for hoisting an offshore wind turbine component comprising using the vessel according to claim 13 to hoist the offshore wind turbine component, as McLean does not disclose an offshore wind turbine component.
McLean further teaches that the crane is attached to a ship’s structure (see column 2 lines 54-62) and the crane handles cargo to or from ships (see column 1 lines 15-18).
Clymans discloses an offshore crane vessel (see figure 1) and teaches of providing an offshore crane vessel to place components of on a wind turbine to address the need of the increasing number of high structures that need to be erected, maintained, or repaired (see paragraphs 0003-0004).
    At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the offshore vessel of McLean by using the offshore vessel to hoist offshore wind turbine components, to address the need of the increasing number of high structures that need to be erected, maintained, or repaired as taught by Clymans, and/or to use the ship crane of McLean to handle cargo to or from ships as taught by McLean.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/